Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/22/19 was filed after the mailing date of the application on 3/22/19.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 9-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In particular, claims 9-14 claims "A computer-readable storage medium comprising ...” See Applicant’s Specification (paragraph 55); and is thus non-statutory for that reason (i.e., “The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing…”). The medium claim is evidence that the claim could be software. The software claimed as computer listings per se, i.e., the descriptions or expressions of the programs are not physical "things". They are neither computer components nor statutory process, as they are not "acts" being performed. Such claimed computer program (software) does not define any structural and functional interrelationships between the computer program and other elements of a computer, which permit the computer program's functionality to be realized. As such, software (functional descriptive material) per se not claimed as embodied/encoded in computer- readable media is not statutory for that reason (i.e., "When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized"). Software by itself is not capable of causing functional change in the computer (transform underlying claimed subject matter to a different state or thing), nor machine (not tied to another statutory class, such as a particular apparatus), nor manufacture, nor composition of matter (i.e., tangible "thing" or) and therefore non-statutory.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zent (US Patent 9369471) in view of Koskimies (US Patent Pub. 20180375849).


As per claims 1, 9 and 15: Zent discloses a method comprising:
receiving, by a security component, from a requesting device, a request for one or more attributes of the security component (Claim 1; a request for display of a data item uploaded by an author user profile);
providing, to the requesting device, the one or more attributes, wherein the requesting device transmits the one or more attributes to a network service, wherein the security component is not able to communicate with the network service (Claim 1; user profiles selected for inclusion in the default network in response to the user profiles being associated with default network attributes including industry practice area and account type);
Claim 1; user profiles selected for inclusion in the default network in response to the user profiles being associated with default network attributes including industry practice area and account type);
determining a level of access for the requesting device (Claim 1; determining, through the default network computing system, an access level for the requesting user profile based on the visibility level specified in the retrieved privacy setting for user profiles in the default network); and
providing the determined level of access to the requesting device (Claim 1; redacting, the requested data item as specified by the determined access level; and providing the redacted data item for display by the client device).
Zent does not specifically disclose determining a level of access for the requesting device, based on validating the token using a predefined configuration of the security component.
Koskimies discloses access tokens that are usable in obtaining a different level of access to the apparatus; the at least one processing core is configured to select the first access token based at least partly on the sequence number, wherein each access token is enabled for a preconfigured time duration, after which the sequence number used is incremented (Paragraph 12-16).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, having the teachings of Zent and Koskimies in it’s entirety, to modify 
As per claim 2: The method of claim 1, wherein the security component is not able to communicate with the network service because the security component lacks Internet connectivity (See Koskimies; Paragraph 69; Device 300 may comprise or be arranged to accept a user identity module 370. User identity module 370 may comprise, for example, a subscriber identity module, SIM, card installable in device 300).
As per claims 3, 10 and 16: The method of claim 1, wherein providing the determined level of access to the requesting device comprises allowing the requesting device to access a protected device (See Zent; Claim 1; redacting, the requested data item as specified by the determined access level; and providing the redacted data item for display by the client device).
As per claims 4, 10 and 16: The method of claim 3, wherein the protected device is accessible via an unsecured port, and wherein the security component, when installed, is configured to prevent access to the unsecured port, such that the protected device is only accessible via the security component (See Koskimies; Paragraph 54; Such an indication may comprise, for example, a serial number of the access token in use. Where plural lists of access tokens are in use in access controlled device 120, access controlled device 120 may provide an indication as to which access token is in use in each of the lists).
As per claims 5, 11 and 17: The method of claim 1, wherein providing, to the requesting device, the one or more attributes comprises determining a physical location of the security component using a global positioning system (GPS), wherein prior to providing the token to the requesting device, the network service determines whether the physical location is within a predefined acceptable area (See Koskimies; Paragraph 54; Such an indication may comprise, for example, a serial number of the access token in use. Where plural lists of access tokens are in use in access controlled device 120, access controlled device 120 may provide an indication as to which access token is in use in each of the lists).
As per claims 6, 12 and 18: The method of claim 1, wherein prior to providing the token to the requesting device, the network service compares the one or more attributes to a set of rules associated with the security component (Claim 1; determining, through the default network computing system, an access level for the requesting user profile based on the visibility level specified in the retrieved privacy setting for user profiles in the default network).
As per claim 7, 13 and 19: The method of claim 6, wherein a first rule of the set of rules requires the network service to receive approval from an authorized user prior to providing the token (See Koskimies; Paragraph 12-16; access tokens that are usable in obtaining a different level of access to the apparatus).
As per claim 8, 14 and 20: The method of claim 1, wherein the network service records an indication of the transmission from the requesting device, wherein the indication See Koskimies; Paragraph 54; Such an indication may comprise, for example, a serial number of the access token in use. Where plural lists of access tokens are in use in access controlled device 120, access controlled device 120 may provide an indication as to which access token is in use in each of the lists).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BROWN whose telephone number is (571)270-1472.  The examiner can normally be reached on 730-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ANTHONY D BROWN/Primary Examiner, Art Unit 2433